LETTS, Judge.
The only issue meriting discussion is the trial court’s order compelling the insurance company to defend. Such an order is erroneous since it is inappropriate to compel specific performance of an executory contract where the insured has an adequate remedy at law. See Biscayne Associates, Inc. v. Carson, 104 So.2d 871 (Fla. 3d DCA 1958). Accordingly, we reverse and remand this action to the trial court to vacate the order compelling the insurer to defend.
REVERSED AND REMANDED.
GLICKSTEIN and WALDEN, JJ., concur.